Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing JOINT INSURED BOND AGREEMENT BY AND AMONG AMERICAN INDEPENDENCE FUNDS TRUST AMERICAN INDEPENDENCE FINANCIAL SERVICES, LLC AMERICAN INDEPENDENCE CAPITAL MANAGEMENT, LLC AMERICAN INDEPENDENCE FINANCIAL COUNSELORS, LLC JOINT INSURED BOND AGREEMENT, dated as of June 20, 2008 by and among the Funds of American Independence Funds Trust, American Independence Financial Services, LLC, American Independence Capital Management, LLC and American Independence Financial Counselors, LLC. The portfolios of American Independence Funds Trust are managed investment companies registered under the Investment Company Act of 1940, as amended (the Act). By the terms of Rule 17g-1 promulgated by the Securities and Exchange Commission under the Act, the parties are required to provide and maintain in effect a bond against larceny and embezzlement by their officers and employees. By the terms of such rule the parties are authorized to secure a joint insured bond which names all of the parties as insured. A majority of the Board of Trustees of each of the parties who are not interested persons of such party as defined in Section 2(a)(19) of the Act have given due consideration to all factors relevant to the form, amount and ratable allocation of premiums of such a joint insured bond, and the majority of such trustees of each party have approved the amount, type, form and coverage of the bond and the portion of the premium payable by that party hereunder. The parties have determined that the allocation of the proceeds payable under the joint insured bond as set forth herein (which takes into account the minimum amount of bond required for each party by Rule 17g-1 if it maintained a single insured bond) is equitable. Accordingly, the parties, in consideration of the mutual covenants and promises contained herein, agree as follows: 1. Intention to Procure Bond . The parties will continue to procure from a reputable fidelity company a joint insured bond insuring each against larceny and embezzlement of its securities and funds by such of its officers and employees who may, singly or jointly with others, have access, directly or indirectly, to such securities or funds. 2. The bond shall name each of the parties as an insured, and shall comply with the requirements for such bonds established by Rule 17g-1. 3. Amount . The bond shall be in the amount based upon the total assets of each party, which are equal to or in excess of the minimum coverages required for each of the parties under Rule 17g-1. 4. Ratable Allocation of Premium . Each party will pay the percentage of the premium due under the bond which is proportionate to the coverage as described in Paragraph 2. 5. Ratable Allocation of Proceeds . (a) If more than one of the parties is damaged in a single loss for which recovery is received under the joint insured bond, each such party shall receive that portion of the recovery which represents the loss sustained by that party, unless the recovery is inadequate fully to indemnify each such party sustaining a loss. (b) If the recovery is inadequate fully to indemnify each such party sustaining a loss, the recovery shall be allocated among such parties as follows: (i) Each party sustaining a loss shall be allocated an amount equal to the lesser of its actual loss or the amount of coverage maintained by such party as set forth under Paragraph 2. (ii) The remaining portion of the proceeds shall be allocated to each party sustaining a loss not fully covered by the allocation under subparagraph (i) in the proportion that each such partys gross assets as of the end of its fiscal quarter preceding the loss bears to the sum of the gross assets of all such parties. If such allocation would result in any party sustaining a loss receiving a portion of the recovery in excess of the loss actually sustained by the party, the aggregate of such excess portions shall be allocated among the other parties whose losses would not be fully indemnified in the same proportion as each such partys gross assets bear to the sum of the gross assets of all parties entitled to receive a share of the excess (both determined as of the end of the fiscal quarter of each party preceding the loss). Any allocation in excess of a loss actually sustained by any such party shall be reallocated in the same manner. 6. Claims and Settlements . Each party shall, within five days after making any claim under the bond, provide every other party with written notice of the amount and nature of such claim. Each party effecting a settlement of any claim shall, within five days after the settlement, provide the other parties with written notice of the terms of settlement of any claim by such party made under the bond. In the event that two or more parties shall agree to a settlement of a claim made under the bond with respect to a single loss, notice of the settlement shall also include calculation of the amounts to be received under Paragraph 4 hereof. The officer to each party designated as responsible for filing notices required by paragraph (c) of Rule 17g-1 under the Act shall give and receive any notice required hereby. 7. Modification and Amendments . If a party shall determine that the coverage required by Rule 17g-1 for such party has changed, or that the amount of the total coverage allocated to such party should otherwise be modified, it shall so notify the other parties setting forth the modification which it believes to be appropriate, and the proposed treatment of any increased or return premium. Within 60 days after such notice, the parties shall seek the approval required by Rule 17g-1, and if approvals are obtained, shall effect an amendment to this Agreement and the bonds. Any party may terminate this Agreement (except with respect to losses occurring prior to such withdrawal) by giving at least 60 days written notice to the other parties. The party terminating the Agreement shall thereafter be removed as a named insured in accordance with Rule 17g-1 and the party shall be entitled to receive a pro rata portion of any return of premium paid to the insurance company. 8. No Assignment . This agreement is not assignable. 9. Counterparts . This Agreement may be executed in any number of counterparts which together shall constitute a single instrument. IN WITNESS WHEREOF, each of the parties hereto has caused this instrument to be executed in its name and on behalf of its duly authorized representative as of the date first above written. AMERICAN INDEPENDENCE FUNDS TRUST NestEgg 2010 Fund NestEgg 2015 Fund NestEgg 2020 Fund NestEgg 2030 Fund NestEgg 2040 Fund Stock Fund International Equity Fund Financial Services Fund Short-Term Bond Fund Intermediate Bond Fund Kansas Tax-Exempt Bond Fund International Bond Fund U.S. Inflation Indexed Fund By: /s/ John J. Pileggi Title: Assistant Treasurer AMERICAN INDEPENDENCE FINANCIAL SERVICES, LLC By: /s/ Eric Rubin Title: President AMERICAN INDEPENDENCE CAPITAL MANAGEMENT, LLC By: /s/ Eric Rubin Title: Executive Vice President AMERICAN INDEPENDENCE FINANCIAL COUNSELORS, LLC By: /s/ Eric Rubin Title: Vice President SECRETARY CERTIFICATE The undersigned hereby certifies that she is the Secretary of the American In dependence Funds Trust (the Trust), a business trust organized and existing under the laws of the State of Delaware and that the following is a true and correct copy of the resolutions duly adopted by a unanimous vote at a meeting of the Board of Trustees of the said Trust held on the 20th day of June, 2008 at which meeting a quorum was at all times present and acting; that the passage of said resolutions was in all respects legal; and that said resolutions are in full force and effect: RESOLVED , that it is the finding of the Trustees at this meeting that the fidelity bond written by St. Paul Travelers (the Bond) in the aggregate amount of $1,000,000 covering, among others, officers and employees of the Trust, in accordance with the requirements of Rule 17g-1 promulgated by the Securities and Exchange Commission under Section 17(g) of the Investment Company Act of 1940, as amended, as presented to this meeting, is reasonable in form and amount, after having given due consideration to, among other things, the value of the aggregate assets of each of the Funds to which any person covered under the Bond may have access, the type and terms of the arrangements made for the custody and safekeeping of assets of the Trusts Funds, the nature of the securities in those Funds portfolios, the number of other parties named as insured parties under the Bond and the nature of the business activities of the other parties; and further RESOLVED , that the premium to be paid by each Fund under the Bond be, and hereby is, approved by vote of a majority of the Board of Trustees (all Trustees voting) and separately by a majority of the non-interested Trustees, after having given due consideration to, among other things, the number of other parties insured under the Bond, the nature of business activities of those other parties, the amount of the Bond, the amount of the premium for the Bond, the ratable allocation of the premium among all parties named as insureds, and the extent to which the share of the premium allocated to each Fund under the Bond is less than the premium that Fund would have had to pay had it maintained a single insured bond; and further RESOLVED , that the Bond be, and hereby is, approved by vote of a majority of the Board of Trustees (all Trustees voting) and separately by a majority of the non-interested Trustees with such further changes as any officer of the Trust, with the advice of counsel, deems necessary or desirable and appropriate; and further RESOLVED , that the officers of the Trust be, and each of them hereby is, authorized and directed to enter into an agreement on behalf of each Fund, as required by paragraph (f) of Rule 17g-1 promulgated by the Securities and Exchange Commission under Section 17(g) of the Investment Company Act of 1940, as amended, with the other named insureds under said Bond providing that in the event any recovery is received under the Bond as a result of a loss sustained by that Fund and also by one or more of the other named insureds, that Fund shall receive an equitable and proportionate share of the recovery, but in no event less than the amount it would have received had it provided and maintained a single insured bond with the minimum coverage required by paragraph (d)(1) of Rule 17g-1 promulgated by the Securities and Exchange Commission under Section 17(g) of the Investment Company Act of 1940, as amended; and further RESOLVED , that the appropriate officers of the Trust be, and they hereby are, authorized and directed to prepare, execute and file such amendments and supplements to the aforesaid agreement, and to take such other action as may be necessary or appropriate in order to conform to the provisions of the Investment Company Act of 1940, as amended, and the rules and regulations thereunder; and further RESOLVED , that the Secretary of the Company shall file the Bond with the Securities and Exchange Commission and give notice required under paragraph (g) of Rule 17g-1 promulgated by the Securities and Exchange Commission under the Investment Company Act of 1940, as amended; and further RESOLVED, that pursuant to Rule 17d-1(d)(7) under the Investment Company Act of 1940, as amended, the Board hereby finds that: (1) the Trusts participation in a joint liability insurance policy is in the best interest of the Trust; and (2) the proposed premium for the joint liability insurance policy to be allocated to the Trust, based upon its proportionate share of the sum of the premiums that would have been paid if the insurance coverage were purchased separately by the insured parties, is fair and reasonable to the Trust; and further RESOLVED , that the appropriate officers of the Trust be, and each of them hereby is, authorized to make any and all payments and to do any and all other acts, in the name of the Company and on its behalf, as they, or any of them, may determine to be necessary or desirable and proper in connection with or in furtherance of the foregoing votes. /s/ Theresa Donovan Secretary
